Title: From George Washington to James Mease, 30 November 1777
From: Washington, George
To: Mease, James



Dear Sir
Head Quarters Whitemarsh [Pa.] 30th Novr 1777

There are such Variety of applications constantly for matters that concern your department that I find it absolutely necessary you should be with the Army. This you may now do without any public inconvenience as you have no store of Goods by you to draw your attention. I therefore desire you may repair immediately to Head Quarters, and endeavour to form and fall upon some plan in concert with the Officers from the different states for the more effectual supply of their Troops. I am Dear Sir Yr.
